DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, see section III, with respect to claims 1, 4-5 and 21 have been fully considered but they are not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant’s amendments to claim 1 do not overcome the rejection of Ericsson, Bergstrom and Chung as shown below and for at least the rejection shown below for claims 1, 4 and 21, claims 1, 4 and 21 are rejected.
Applicant’s arguments, see section IV, with respect to claims 16, 19-20 and 23 have been fully considered and are persuasive.  The rejection under 35 U.S.C. § 103 of claims 16, 19-20 and 23 has been withdrawn. 
Applicant's arguments, see section V, with respect to claims 2-3 have been fully considered but they are not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant’s amendments to claim 1 do not overcome the rejection of Ericsson, Bergstrom and Chung as shown below and for at least the rejection shown below for claims 2-3, claims 2-3 are rejected.
Applicant’s arguments, see section V, with respect to claims 17-18 have been fully considered and are persuasive.  The rejection under 35 U.S.C. § 103 of claims 17-18 has been withdrawn. 

Information Disclosure Statement
The information disclosure statement(s) was/were submitted on 1/4/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 and 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim(s) 16, the boundaries of “a ninth message…is transmitted to the terminal” and “an eleventh message…is transmitted to the terminal” is/are unclear because the claim(s) does not provide a discernable boundary on what performs the function(s). The recited function(s) does not follow from the structure recited in the claim, i.e., a transceiver or a 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Impact from 48 bit 5G-S-TMSI (LTE and NR) by Ericsson (hereinafter Ericsson) and in further view of US PGPub 20160338116 to Bergstrom et al (hereinafter Bergstrom) and in further view of US PGPub 20190110243 to Chun et al (hereinafter Chun).

Regarding claim 1, Ericsson teaches a method performed by a terminal in a wireless communication system (section 2, discloses a UE), the method comprising: 
in case of connecting to a network, transmitting a first message for requesting radio resource control (RRC) connection establishment, wherein the first message includes a first part of a first identifier of the terminal, and the first identifier of the terminal has been assigned to the terminal from a 5GC (section 2, RRC Connection Request message transmission, 5G-S-TMSI will be used as ue-Identity; section 2.3, Before a UE is registered with a network, a connection request includes a random number and then, once registered and the S-TMSI is allocated, it will subsequently use the S-TMSI instead… Similarly for 5GC and LTE, a random number can be used prior to any registration in the core network. Once the UE is registered, a 5G-S-TMSI is 
transmitting, a third message for confirming the RRC connection establishment, wherein the third message includes a second part of the first identifier of the terminal (section 2, UE may potentially send…in message 5, in Setup Complete message; section 2.3, One way to signal the 5G-S-TMSI would be… Another way would be to split the 5G-S-TMSI in two parts, “Part msg3” and “Part msg5”. “Part msg3” can be up to 40 bits long and “parts msg5” will then be, in the case of a 48 bit 5G-S-TMSI: “Part msg5” = 48 – size(“Part msg3”). Examiner correspond msg5 to the third message), and wherein the first identifier consists of the first part of the first identifier and the second part of the first identifier (section 2.3, One way to signal the 5G-S-TMSI would be… Another way would be to split the 5G-S-TMSI in two parts, “Part msg3” and “Part msg5”); and
in case of connecting to the EPC based on the result of the identification (given non-patentable weight since this condition does not occur, see MPEP 2111.04(II) for more information), transmitting, to the base station a fourth message for requesting the RRC connection establishment, wherein the fourth message includes a third identifier of the terminal and the third identifier of the terminal has been assigned to the terminal from the EPC (given non-patentable weight since “connecting to the EPC based on the result of the identification” condition does not occur, see MPEP 2111.04(II) for more information); receiving, from the base station, a fifth message for the RRC connection establishment as a response to the fourth message (given non-patentable weight since “connecting to the EPC based on the result of the 
Although Ericsson teaches the terminal, in case of connecting to a network, transmitting a first message for requesting radio resource control (RRC) connection establishment and transmitting a third message for confirming the RRC connection establishment, Ericsson does not explicitly disclose receiving, from a base station, system information; in case of connecting to the 5GC, transmitting, to the base station a first message for requesting radio resource control (RRC) connection establishment, receiving, from the base station, a second message for the RRC connection establishment as a response to the first message; and transmitting, to the base station, a third message for confirming the RRC connection establishment as a response to the second message.
Bergstrom in the same or similar field of endeavor teaches a terminal comprising a transceiver (fig. 5, User equipment having transceiving module 512 within processing circuitry); and a controller configured to (fig. 5, User equipment having processing circuitry): receive, from a base station via the transceiver, system information; transmit, to the base station via the transceiver, a first message for requesting radio resource control (RRC) connection 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ericsson’s teachings with Bergstorm’s above teachings. The motivation is improving the performance of radio communication in a radio communications network (Bergstrom ¶ 8). Known work in one field of endeavor (Bergstrom prior art) may prompt variations of it for use in either the same field or a different one (Ericsson prior art) based on design incentives (improving the performance of radio communication in a radio communications network) or other market forces if the variations are predictable to one or ordinary skill in the art.
	Although the combination teaches the terminal and receiving, from a base station, system information and in a case of connecting to a network and the 5GC, the combination does not explicitly disclose receiving, from a base station, system information indicating whether a cell of 
	Chun in the same or similar field of endeavor teaches a controller of a terminal configured to: receive, from a base station via a transceiver, system information indicating whether a cell of the base station is connected to an evolved packet core (EPC) or connected to a 5G core (5GC), identify whether to connect to the EPC or the 5GC based on the system information and in a case of connecting to the 5GC based on the identification (¶ 190, The processor 150 may control overall operation of the UE 100, and be configured to calculate and process information for the UE 100 to transmit and receive to and from the external device. In addition, the processor 120 may be configured to perform the proposed operations of the UE; ¶ 13, a user equipment receiving system information from a base station. The user equipment includes a radio frequency (RF) unit and a processor configured to control the RF unit. The processor may be configured to:…control the RF unit to receive the system information on a found cell; if the user equipment supports a core network to which the cell is connected based on core network information contained in the system information, camp on the found cell, and otherwise, search for another cell. The core network information may indicate whether the core network to which the cell is connected is an Evolved Packet Core (EPC), a Next generation Core Network ( NCN), or an EPC and NCN; ¶ 153, NCN may be also referred to as NextGen Core, NG Core Network (CN), 5G CN; ¶ 109, When a UE is registered and desires to establish an RRC connection, the UE can perform it by initially accessing a network on a control channel on which the UE camps; ¶ 15, base station may establish a Radio Resource Control (RRC) connection with a user equipment supportive of a core network to which the cell is connected, 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Chun’s above teachings. The motivation is radio communication signals can be efficiently transmitted/received and therefore, overall throughput of a radio communication system can be improved (Chun ¶ 19). Known work in one field of endeavor (Chun prior art) may prompt variations of it for use in either the same field or a different one (Ericsson prior art) based on design incentives (radio communication 

Regarding claim 4, the combination teaches the method of claim 1, wherein the first message is transmitted on a common control channel (CCCH) (Bergstrom ¶ 50, the user equipment 121 may configure the indication as a dedicated RRCConnectionRequest message defined in a message on the Uplink Common Control CHannel, UL -CCCH-Message… The UL -CCCH-Message class is the set of RRC messages that may be sent from the user equipment 121 to the network node 110 on the uplink CCCH logical channel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination teachings with Bergstorm’s above teachings. The motivation is improving the performance of radio communication in a radio communications network (Bergstrom ¶ 8).

Regarding claim 21, the combination teaches the method of claim 1, wherein the third identifier of the terminal is a S-temporary mobile subscription identifier (S-TMSI) (given non-patentable weight since this further limits a non-chosen branch of a logical tree, see at least MPEP 2111.04(II) for more information).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson and Bergstrom and Chun and in further view of “Discussion on the size of 5G-S-TMSI” by Huawei et al. (hereinafter Huawei).

Regarding claim 2, the combination teaches the method of claim 1.
Although the combination teaches the first part of the first identifier of the terminal and the second part of the first identifier of the terminal, the combination does not explicitly disclose the first part of the first identifier of the terminal is a first number of predetermined rightmost bits of the first identifier of the terminal, and wherein the second part of the first identifier of the terminal is a second number of predetermined leftmost bits of the first identifier of the terminal.
Huawei in the same or similar field of endeavor teaches the first part of the first identifier is a first number of predetermined rightmost bits of the first identifier, and wherein the second part of the first identifier is a second number of predetermined leftmost bits of the first identifier (section 2, truncate the 5G-S-TMSI and only include 40bits LSB or MSB of 5G-S-TMSI in RRC Connection Request message, and report reaming bits in the msg5). By modifying the combination’s teachings of the first part of the first identifier of the terminal and the second part of the first identifier of the terminal with Huawei’s teachings of the first part of the first identifier is a first number of predetermined rightmost bits of the first identifier, and wherein the second part of the first identifier is a second number of predetermined leftmost bits of the first identifier, the modification results in the first part of the first identifier of the terminal is a first number of predetermined rightmost bits of the first identifier of the terminal, and wherein the second part of the first identifier of the terminal is a second number of predetermined leftmost bits of the first identifier of the terminal.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Huawei’s above teachings. The motivation is providing a solution to an extension of 5G-S-TMSI (Huawei section 1). Known .

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson and Bergstrom and Chun and in further view of 3GPP TS 23.003 V15.3.0 (hereinafter 3GPP) and in further view of US PGPub 20180227871 to Singh et al (hereinafter Singh).

Regarding claim 3, the combination teaches the method of claim 1.
Although the combination teaches the first identifier of the terminal is 5G S-temporary mobile subscription identifier (5G-S- TMSI) (Ericsson section 2.3), the combination does not explicitly disclose the first identifier of the terminal is included in a second identifier assigned to the terminal, wherein the second identifier is a 5G globally unique temporary identifier (5G- GUTI).
3GPP in the same or similar field of endeavor teaches the first identifier is included in a second identifier, wherein the second identifier is a 5G globally unique temporary identifier (5G- GUTI) (section 2.10.1, <5G-GUTI> = <GUAMI><5G-TMSI>, where <GUAMI> = <MCC><MNC><AMF Identifier> and <AMF Identifier> = <AMF Region ID><AMF Set ID><AMF Pointer>; section 2.11, The 5G-S-TMSI is the shortened form of the 5G-GUTI to enable more efficient radio signalling procedures…The 5G-S-TMSI shall be constructed from the AMF Set ID, the AMF Pointer and the 5G-TMSI: <5G-S-TMSI> = <AMF Set ID><AMF Pointer><5G-TMSI>. In view of section 2.10.1 which discloses 5G-GUTI is made up 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with 3GPP’s above teachings. The motivation is enabling a more efficient radio signaling procedure (3GPP section 2.11). Known work in one field of endeavor (3GPP prior art) may prompt variations of it for use in either the same field or a different one (Ericsson prior art) based on design incentives (enabling a more efficient radio signaling procedure) or other market forces if the variations are predictable to one or ordinary skill in the art.
Although the combination teaches a second identifier and the 5G-GUTI and the terminal, the combination does not explicitly disclose a second identifier assigned to the terminal and the 5G-GUTI has been assigned upon a successful registration of the terminal.
Singh in the same or similar field of endeavor teaches a second identifier assigned to a terminal and the 5G-GUTI has been assigned upon a successful registration of the terminal (¶ 38, UE 101 transmits a registration request; ¶ 39, aforesaid registration request may further include…a temporary user ID (e.g., a 5G-globally unique temporary ID (5G-GUTI)); ¶ 51, the UE 101 may transmit the registration complete message back to the initial AMF 104 so as to 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Singh’s above teachings. The motivation is selecting the most appropriate network slice for the user equipment to match a required service type and a working state of the user equipment (Singh ¶ 4). Known work in one field of endeavor (Singh prior art) may prompt variations of it for use in either the same field or a different one (Ericsson prior art) based on design incentives (selecting the most appropriate network slice for the user equipment to match a required service type and a working state of the user equipment) or other market forces if the variations are predictable to one or ordinary skill in the art.

Allowable Subject Matter
Claim(s) 11-15 and 22 is/are allowed.
Claim 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 17-20 and 23-24 would be allowable if claim 16 is rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  although the prior arts of record teaches each individual feature of each limitation within claim 11, the prior arts of record, in single or combination, does not teach, suggest or provide rationale for the interconnected relationship among all the limitations of claim 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see form PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152. The examiner can normally be reached 9:30 A.M - 6 P.M. ET M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER P CHAU/Primary Examiner, Art Unit 2476